DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9-10, 13-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hercus et al (2013 IEEE Symposium on Computational Intelligence, Cognitive Algorithms, Mind, and Brain (CCMB), pp. 73-79) in view of Molchanov et al (U.S PG-PUB NO. US 20180114114 A1).
-Regarding claim 1, Hercus discloses a system comprising a computer including a processor (Abstract: controller) and a memory, the memory including instructions such that the processor is programmed to: calculate a distribution (Figures 10, 12) of a plurality of predictions (Figures 9, 6; page 75, 2nd Col., last paragraph; page 76, section C) generated by a deep neural network (Figures 5-6, 2) using sensor data (Abstract; Page 73, 2nd Col., last paragraph; page 75, 1st Col., 1st paragraph; Figure 2), wherein the deep neural network includes a plurality of neurons (Figure 2; page 74, section A); and determine at least one of a measurement or a classification corresponding to an object (page 73, section I, 2nd paragraph, “target”; Figure 8) based on the distribution (page 76, section III, 4th paragraph; Figures 3-6, 8, 10), wherein the deep neural network generates each prediction of the plurality of predictions with a different number of neurons (Figure 11).
Hercus discloses an unmanned aerial vehicle (UAV) system with controller and neural network. Hercus is silent to teach a system with a memory. Hercus is silent to teach wherein the deep neural network generates each prediction of the plurality of predictions with a different number of neurons. But, Hercus does teach that neuronal connections in the deep neural network are updated until controller neuron maturity is reached (page 78, 2nd Col., lines 1-2).
In the same field of endeavor, Molchanov discloses a system comprising a computer including a processor and a memory (Molchanov: FIGS. 4-6; FIG. 3, GPC 350, memory 304), the memory including instructions such that the processor is programmed to implement a deep neural network with removed neurons (Molchanov: [0050]-[0051]; [0055]; [0081]). Molchanov further teaches wherein the deep neural network (DNN) generates each prediction of the plurality of predictions with a different number of neurons (Molchanov: Abstract; [0016]; FIGS. 1A, 1D, 2B).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Hercus with the teaching of Molchanov by using a controller with a processor and a memory  to implement a DNN generating each prediction of the plurality of predictions with a different number of neurons for autonomous vehicle in order to achieve navigational control with reduced computing power and resource requirements of a trained DNN while balancing accuracy requirements.
-Regarding claim 10, Hercus discloses a system comprising: a server; and a vehicle including a vehicle system (Abstract, “vehicle”), the vehicle system comprising a computer (Abstract, “controller”) including a processor and a memory, the memory including instructions such that the processor is programmed to: calculate, at the vehicle, a distribution (Figures 10, 12) of a plurality of predictions (Figures 9, 6; page 75, 2nd Col., last paragraph; page 76, section C) generated by a deep neural network (Figures 5-6, 2) using sensor data (Abstract; Page 73, 2nd Col., last paragraph; page 75, 1st Col., 1st paragraph; Figure 2), wherein the deep neural network includes a plurality of neurons (Figure 2; page 74, section A); and determine at least one of a measurement or a classification corresponding to an object (page 73, section I, 2nd paragraph, “target”; Figure 8) detected by the sensor data (page 76, section III, 4th paragraph; Figures 3-6, 8, 10), wherein the deep neural network generates each prediction of the plurality of predictions with a different number of neurons (Figure 11).
Hercus discloses an unmanned aerial vehicle (UAV) system with controller and neural network. Hercus is silent to teach a sever and a system with a memory. Hercus is silent to teach wherein the deep neural network generates each prediction of the plurality of predictions with a different number of neurons. But, Hercus does teach that neuronal connections in the deep neural network are updated until controller neuron maturity is reached (page 78, 2nd Col., lines 1-2).
In the same field of endeavor, Molchanov discloses a server (Molchanov: [0094]; FIG. 6); and a vehicle including a vehicle system (Molchanov: [0094]; FIG. 6), the vehicle system comprising a computer including a processor and a memory (Molchanov: FIGS. 4-5; FIG. 3, GPC 350, memory 304; FIG. 6, processor 606, storage 610), the memory including instructions such that the processor is programmed to implement a deep neural network with removed neurons (Molchanov: [0050]-[0051]; [0055]; [0081]; [0087]). Molchanov further teaches wherein the deep neural network generates each prediction of the plurality of predictions with a different number of neurons (Molchanov: Abstract; [0016]; FIGS. 1A, 1D, 2B).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Hercus with the teaching of Molchanov by using a controller with a processor and a memory in a vehicle to implement a deep neural network (DNN) generating each prediction of the plurality of predictions with a different number of neurons for autonomous vehicle in order to achieve navigational control with reduced computing power and resource requirements of a trained DNN while balancing accuracy requirements.
-Regarding claim 19, , Hercus discloses a method (Abstract), comprising: calculating a distribution (Figures 10, 12) of a plurality of predictions (Figures 9, 6; page 75, 2nd Col., last paragraph; page 76, section C) generated by a deep neural network (Figures 5-6, 2) using sensor data (Abstract; Page 73, 2nd Col., last paragraph; page 75, 1st Col., 1st paragraph; Figure 2), wherein the deep neural network includes a plurality of neurons (Figure 2; page 74, section A); and determining at least one of a measurement or a classification corresponding to an object (page 73, section I, 2nd paragraph, “target”; Figure 8) based on the distribution (page 76, section III, 4th paragraph; Figures 3-6, 8, 10), wherein the deep neural network generates each prediction of the plurality of predictions with a different number of neurons.
Hercus discloses an unmanned aerial vehicle (UAV) system with controller and neural network. Hercus is silent to teach wherein the deep neural network generates each prediction of the plurality of predictions with a different number of neurons. But, Hercus does teach that neuronal connections in the deep neural network (DNN) are updated until controller neuron maturity is reached (page 78, 2nd Col., lines 1-2).
In the same field of endeavor, Molchanov teaches wherein the deep neural network generates each prediction of the plurality of predictions with a different number of neurons (Molchanov: Abstract; [0016]; FIGS. 1A, 1D, 2B).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Hercus with the teaching of Molchanov by using a controller with a processor and a memory  to implement a DNN generating each prediction of the plurality of predictions with a different number of neurons for autonomous vehicle in order to achieve navigational control  with reduced computing power and resource requirements of a trained DNN while balancing accuracy requirements.
-Regarding claims 4, 13, and 20, Hercus in views of Molchanov discloses the system of claim 1 and claim 10, and the method of claim 19 respectively.
Hercus is silent to teach receiving a first prediction generated by the deep neural network based on the sensor data; disabling at least one neuron of the plurality of neurons after the first prediction and receiving a second prediction generated by the deep neural network.
In the same field of endeavor, Molchanov teaches receiving a first prediction generated by the deep neural network based on the sensor data; disabling at least one neuron of the plurality of neurons after the first prediction and receiving a second prediction generated by the deep neural network (Molchanov: Abstract; FIGS. 1A, 2B, 2C).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Hercus with the teaching of Molchanov by using a controller with a processor and a memory  to implement a neural network generating each prediction of the plurality of predictions with a different number of neurons for autonomous vehicle in order to achieve navigational control  with reduced computing power and resource requirements of a trained neural while balancing accuracy requirements.
-Regarding claims 5 and 14, Hercus in views of Molchanov discloses the system of claim 1 and claim 10 respectively.
The modification further discloses wherein the processor (Hercus: Abstract, “controller”) is further programmed to: receive the sensor data from a vehicle sensor of a vehicle; and provide the sensor data to the deep neural network (Hercus: Page 73, 2nd Col., last paragraph; page 75, 1st Col., 1st paragraph; Figures 2-4).
-Regarding claim 6 and 15, Hercus in views of Molchanov discloses the system of claim 1 and claim 10 respectively.
Hercus is silent to teach using a convolutional neural network or a recurrent neural network.
In the same field of endeavor, Molchanov teaches using a convolutional neural network (CNN) (Molchanov: [0016]; [0024]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Hercus with the teaching of Molchanov by using a controller with a processor and a memory  to implement a CNN generating each prediction of the plurality of predictions with a different number of neurons for autonomous vehicle in order to achieve navigational control  with reduced computing power and resource requirements of a trained CNN while balancing accuracy requirements.
-Regarding claims 9 and 18, Hercus in views of Molchanov discloses the system of claim 1 and claim 10 respectively.
The modification further discloses wherein the processor is further programmed to: actuate a vehicle based on the at least one of the measurement or the classification (Hercus: Figures 8-10; page 75, section B, 1st paragraph; page 76, 2nd Col., section III, 4th paragraph; page 73, 2nd Col. 2, lines 1-3).
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hercus et al (2013 IEEE Symposium on Computational Intelligence, Cognitive Algorithms, Mind, and Brain (CCMB), pp. 73-79) in view of Molchanov et al (U.S PG-PUB NO. 20180114114 A1), and further in view of Hyun (U.S PG-PUB NO. 20180061253 A1).
-Regarding claims 2 and 11, Hercus in views of Molchanov discloses the system of claim 1 and claim 10 respectively.
Hercus in views of Molchanov is silent to teach comparing a standard deviation of the distribution with a predetermined variation threshold; and transmit, to a server, the sensor data when the standard deviation is greater than the predetermined variation threshold.
However, Hyun is an analogous art pertinent to the problem to be solved in this application and further discloses comparing a standard deviation of the distribution with a predetermined variation threshold (Hyun: [0030]; [0064], “apparatus 10 determines … variances exceed a threshold variance exceeds a defined or predefined value”; FIG. 2; [0069], “apparatus 10 adopts a neural network”); and transmit, to a server, the sensor data when the standard deviation is greater than the predetermined variation threshold (Hyun: FIGS. 4-5; [0090]:, “transmit, to a server”; [0087]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Hercus in views of Molchanov with the teaching of Hyun by comparing a standard deviation of the distribution with a predetermined variation threshold; and transmitting to a server with the sensor data when the standard deviation is greater than the predetermined variation threshold in order to control risks during navigation of an autonomous vehicle.
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hercus et al (2013 IEEE Symposium on Computational Intelligence, Cognitive Algorithms, Mind, and Brain (CCMB), pp. 73-79) in view of Molchanov et al (U.S PG-PUB NO. 20180114114 A1), and further in view of Hyun (U.S PG-PUB NO. 20180061253 A1), in view of Konrardy et al (U.S PG-PUB NO. 20210294877 A1).
 -Regarding claims 3 and 12, Hercus in views of Molchanov, and further in view of Hyun discloses the system of claim 2 and claim 11 respectively.
Hercus in views of Molchanov, and further in view of Hyun is silent to teach disabling an autonomous vehicle mode of a vehicle when the distribution is greater than the predetermined distribution variation threshold.
However, Konrardy is an analogous art pertinent to the problem to be solved in this application and further discloses disabling an autonomous vehicle mode of a vehicle when the distribution is greater than the predetermined distribution variation threshold (Konrardy: [0180], “threshold variance”; [0090], “disabling … autonomous operation … thresholds for autonomous operation”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Hercus in views of Molchanov, and further in view of Hyun with the teaching of Konrardy by disabling an autonomous vehicle mode of a vehicle when the distribution is greater than the predetermined distribution variation threshold in order to control risks during navigation of an autonomous vehicle.
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hercus et al (2013 IEEE Symposium on Computational Intelligence, Cognitive Algorithms, Mind, and Brain (CCMB), pp. 73-79) in view of Molchanov et al (U.S PG-PUB NO. 20180114114 A1), and further in view of Mixter (U.S PG-PUB NO. 20200042878 A1).
-Regarding claims 7 and 16, Hercus in views of Molchanov discloses the system of claim 1 and claim 10 respectively.
Hercus in views of Molchanov discloses receiving a first prediction generated by the deep neural network based on the image; disabling at least one neuron of plurality of neurons within the deep neural network after the first prediction; and receiving a second prediction generated by the deep neural network (Molchanov: Abstract; FIGS. 1A, 2B, 2C; [0051], “image data”; [0024]);
Hercus in views of Molchanov is silent to teach calculating an average based on at least the first prediction and the second prediction; and determine the at least one of the measurement or the classification based on the average.
However, Mixter is an analogous art pertinent to the problem to be solved in this application and further discloses calculating an average based on at least the first prediction and the second prediction; and determine the at least one of the measurement or the classification based on the average (Mixter: Abstract; FIG. 1A).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Hercus in views of Molchanov with the teaching of Mixter by calculating an average based on at least the first prediction and the second prediction; and determine the at least one of the measurement or the classification based on the average in order to
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hercus et al (2013 IEEE Symposium on Computational Intelligence, Cognitive Algorithms, Mind, and Brain (CCMB), pp. 73-79) in view of Molchanov et al (U.S PG-PUB NO. 20180114114 A1), and further in view of Potnis et al (U.S PG-PUB NO. 20190016264 A1).
-Regarding claims 8 and 17, Hercus in views of Molchanov discloses the system of claim 1 and claim 10 respectively.
Hercus in views of Molchanov is silent to teach wherein the object comprises at least a portion of a trailer connected to a vehicle and the measurement comprises a trailer angle.
However, Potnis is an analogous art pertinent to the problem to be solved in this application and further discloses wherein the object comprises at least a portion of a trailer connected to a vehicle and the measurement comprises a trailer angle (Potnis: Abstract; FIGS. 1-7).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Hercus in views of Molchanov with the teaching of Potnis by determine at least one of a measurement or a classification corresponding to an object comprises at least a portion of a trailer connected to a vehicle and the measurement comprising a trailer angle in order to provide the system and method for the application of towing vehicle with an attached trailer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        /NANCY BITAR/Primary Examiner, Art Unit 2664